Name: Commission Regulation (EC) No 428/96 of 8 March 1996 amending Regulation (EEC) No 2294/92 on detailed rules for the application of the support system for producers of the oilseeds referred to in Council Regulation (EEC) No 1765/92
 Type: Regulation
 Subject Matter: plant product;  means of agricultural production;  economic policy
 Date Published: nan

 No L 60/6 EN Official Journal of the European Communities 9 . 3 . 96 COMMISSION REGULATION (EC) No 428/96 of 8 March 1996 amending Regulation (EEC) No 2294/92 on detailed rules for the application of the support system for producers of the oilseeds referred to in Council Regulation (EEC) No 1765/92 HAS ADOPTED THIS REGULATION: Article 1 The following varieties shall be added to the list in Annex II of Regulation (EEC) No 2294/92: 'Alpine', 'Arietta', 'Boni ', 'Bullet', 'Capitol', 'Chal ­ lenger', 'Chiquero', 'Cocktail ', 'Corniche', 'CSH 01 ', 'Darin', 'Diamant', 'Ebony', 'Ecudor', 'Garrison', ' ISH 93-2', 'Jazz', 'Jockey', 'Limbo', 'Limpet', 'Lizard', 'Longbow', 'Manta', 'Mohican ', 'OAC Summit', 'Rebel', 'Unica', 'Valo' and 'Verdi'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for produ ­ cers of certain arable crops ('), as last amended by Regula ­ tion (EC) No 2989/95 (2), and in particular Article 11 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 2294/92 (3), as last amended by Regulation (EC) No 762/95 (4), restricts the producers of rapeseed eligible for the compensatory payments to those producers sowing seed of specified qualities and varieties; whereas additional varieties of rapeseed which meet the eligibility criteria are now also available to producers; whereas these varieties should also be added to the list; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Joint Management Committee for Cereals, Oils and Fats and Dried Fodder, Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 March 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 12. (2) OJ No L 312, 23 . 12 . 1995, p. 5 . (3) OJ No L 221 , 6. 8 . 1992, p. 22 . 4 OJ No L 76, 5 . 4 . 1995, p. 1 .